In an action against attorneys to recover damages for malpractice, defendant Sidney Schmuckler appeals from an order of the Supreme Court, Kings County, dated April 10, 1975, which denied his motion to dismiss the complaint on the ground of the Statute of Limitations. Order reversed, with $20 costs and disbursements, motion granted and complaint dismissed as against appellant (see Gilbert Props, v Millstein, 33 NY2d 857; Sosnow v Paul, 43 AD2d 978, affd 36 NY2d 780; Siegel v Kranis, 29 AD2d 477). Rabin, Acting P. J., Cohalan, Margett, Brennan and Shapiro, JJ., concur.